Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 14, 2007







 
Petition
for Writ of Mandamus Dismissed and
Memorandum Opinion filed August 14, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00651-CV
____________
 
IN RE RONALD WAYNE BUNTON, Relator
 
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R A N D U M   O P I N I O N




Ronald Wayne Bunton, acting pro se, has filed an
application for writ of mandamus requesting this court to order Charles
Bacarisse, Harris County District Clerk, to undertake certain actions.  This court=s power to issue writs is defined in
section 22.221 of the Texas Government Code.  Section 22.221 grants the court
of appeals the authority to issue (1) writs of mandamus and other writs
necessary to enforce their jurisdiction; (2) writs of mandamus against a judge
of a district or county court in the court of appeals district; and (3) writs
of habeas corpus under specifically defined circumstances involving contempt
orders in civil cases.  Tex. Gov=t Code '22.221 (Vernon  1988).  We are not
authorized to issue writs of mandamus against clerks of court, and Bunton has
not claimed or shown that the relief requested is necessary to enforce the
jurisdiction of our court.  This proceeding is, therefore, dismissed for lack
of jurisdiction. 
 
PER CURIAM
 
 
Memorandum Opinion filed August 14, 2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Frost.
Do Not Publish B Tex. R. App. P. 47.2(b).